Motion for leave to serve an amended petition granted to the extent of permitting the service of a supplemental petition which shall set forth, by way of additional specifications, only the new charges of professional misconduct. Such supplemental petition shall be served on respondents in the manner prescribed by statute. (Judiciary Law, § 90, subd. 6.) The respondents are directed to serve an answer to the supplemental petition within five days after it is served upon them. The matter is thereupon referred to Honorable Charles C. Lockwood, Official Referee, who is hereby directed to reopen the proceeding and to take further proof on the additional specifications and to report thereon, together with his opinion, to this court. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.